DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The applicant is to select the type of inhibitor package of claim 1 below (same for claims 1, and 24 ):
Groups: A & B
Groups: A, B, & C
Groups: A, B, C, & D
Groups: A, B, C, D, & E
Groups: A, B, C, D, E, & F
Groups: A, B, C, D, E, F, & G
Groups: A, B, C, D, E, F, G, & H
Groups: A, B, C, D, E, F, G, H, & I
Groups: A & C
 Groups: A, C, & D
Groups: A, C, D, & E
Groups: A, C, D, E, & F
Groups: A, C, D, E, F, & G
Groups: A, C, D, E, F, G, & H
Groups: A, C, D, E, F, G, H, & I
Groups: A, & D
Groups: A, D, & E
Groups: A, D, E, & F
Groups: A,  D, E, F, & G
Groups: A, D, E, F, G, & H
Groups: A, D, E, F, G, H, & I
 Groups: A, & E
Groups: A, E, & F
Groups: A, E, F, & G
Groups: A,  E, F, G, & H
Groups: A,E, F, G, H, & I
Groups: A, & F
Groups: A, F, & G
Groups: A, F, G, & H
Groups: A, F, G, H, & I
Groups: A, & G
Groups: A, G, & H
Groups: A, G, H, & I
Groups: A,  & H
Groups: A, H, & I
Groups: B, & C
Groups: B, C, & D
Groups:  B, C, D, & E
Groups: B, C, D, E, & F
Groups: B, C, D, E, F, & G
Groups: B, C, D, E, F, G, & H
Groups:  B, C, D, E, F, G, H, & I
Groups:  C, & D
Groups: C, D, & E
Groups: C, D, E, & F
Groups: C, D, E, F, & G
Groups: C, D, E, F, G, & H
Groups: C, D, E, F, G, H, & I
Groups: D, & E
Groups: D, E, & F
Groups: D, E, F, & G
Groups: D, E, F, G, & H
Groups: D, E, F, G, H, & I
Groups:  E, & F
Groups: E, F, & G
Groups: E, F, G, & H
Groups: E, F, G, H, & I
Groups:  F, & G
Groups: F, G, & H
Groups: F, G, H, & I
Groups: G, & H
Groups:  G, H, & I
Groups:  H, & I
The applicant is to select the type of acid between claim 2 or claim 3
If Group A is selected of claim 1, claim 4 is also selected,
If Group B is selected of claim 1, claims 5, 6, 7, and 8 are also selected,
If Group C is selected of claim 1, claim 9 is also selected,
If Group D is selected of claim 1, claim 10, 11 and 12 are also include
If Group E is selected of claim 1, claim 13 is also selected,
If Group F is selected of claim 1, claims 14, 15, and 16 are also selected,
If Group G is selected of claim 1, claim 17 is also selected,
If Group H is selected of claim 1, claim 18 is also selected,
If Group I is selected of claim 1, claim 19 and 20 is also selected,
Claims 21 and 22 would have the same selection of claim 1,
If Group C, is selected, claim 23 is included.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no generic claims. 
The chemical compounds of the different types of Groups are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.